        Case 1:14-cv-02953-PAE Document 341 Filed 10/22/19 Page 1 of 2




                                                                                October 22, 2019

BY ECF

Judge Paul A. Engelmayer
United States District Court for the Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Room 2201
New York, NY 10007

               Re:     Doe v. Lima et al. (14-cv-2953)

Dear Judge Engelmayer:

         The parties write jointly to advise the Court that despite their good-faith efforts, they
have been unable to reach a negotiated resolution of the litigation. Although the Court’s rules
at this stage provide for the setting of a trial date and submission of a proposed joint pretrial
order together with motions in limine, proposed voir dire questions, and any pretrial
memoranda, the parties believe that Your Honor’s ruling with regard to certain motions in
limine will renew interest of the parties in working toward settlement. Thus, prior to the
parties’ undertaking the other significant expenses attendant to trial preparation, including
drafting the joint pretrial order, voir dire questions, and any pretrial memoranda, we
respectfully request that the Court set a briefing schedule for motions in limine, after which the
parties will request time to re-engage with settlement discussions. If no negotiated resolution is
reached, the Court would then set a trial date and deadline for submission of all other pretrial
filings. If proceeding in this manner is acceptable to the Court, we propose that the parties
submit any motions in limine by November 25, 2019, with oppositions due on December 9,
2019.


                                              Respectfully submitted,


/s/ Blair R. Albom                             /s/ Nathan S. Richards
Blair R. Albom                                 Nathan S. Richards
Friedman Kaplan Seiler & Adelman LLP           Debevoise & Plimpton LLP
Attorneys for Plaintiffs                       Attorneys for Plaintiffs


/s/ Karena Rahall                              /s/ Edward Michael Kratt
Karena Rahall                                  Edward Michael Kratt
Office of the Appellate Defender               Of Counsel to Hammock & Sullivan PC
Attorneys for Plaintiffs                       Attorneys for Defendant Rosado




3472468.1
        Case 1:14-cv-02953-PAE Document 341 Filed 10/22/19 Page 2 of 2


Judge Paul A. Engelmayer                -2-                       October 22, 2019




/s/ Lawrence Henry Schaefer                 /s/ Robert A. Soloway
Lawrence Henry Schaefer                     Robert A. Soloway
Lippes Mathias Wexler & Friedman LLP        Rothman Schneider Soloway & Stern LLP
Attorneys for Defendants Lima and Valerio   Attorneys for Defendant Cappiello

/s/ Goetz L. Vilsaint
 Goetz L. Vilsaint
 Law Office of Goetz L. Vilsaint
Attorneys for Defendant Scott




3472468.1
